Citation Nr: 1607142	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  10-49 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for left knee lateral meniscus tear with degenerative joint disease and lateral compartment post arthroscopies, currently rated as 10 percent disabling.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.

3.  Entitlement to service connection for a lumbar spine disorder, to include as secondary to service-connected left knee disability. 

4.  Entitlement to service connection for a bilateral hip disorder, to include as secondary to service-connected left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from August 1980 to July 1984 and July 1985 to June 1990.  These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions rendered in December 2009 and September 2012 by the Department of Veterans Affairs (VA) Regional Office in Columbia, South Carolina (RO).


REMAND

A review of the record reveals that further development on the matters on appeal is warranted.

In written statements of record, the Veteran has asserted that he cannot work due to his service-connected disabilities.  It was determined that whether the Veteran is entitled to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is part and parcel of the determination of the above-captioned increased rating claim on appeal.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009); see also VAOGCPREC 06-96, 61 Fed. Reg. 66749, 61 Fed. Reg. 66749 (1996).  Generally, all issues "inextricably intertwined" with the issues certified for appeal, are to be identified and developed prior to appellate review.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Presently, service connection is in effect for posttraumatic stress disorder (PTSD) with unspecified depressive disorder, rated as 70 percent disabling; left knee lateral meniscus tear with degenerative joint disease and lateral compartment post arthroscopies, rated as 10 percent disabling; painful scar of left knee, rated as 10 percent disabling; erectile dysfunction, rated as noncompensable; and left knee scars, assigned noncompensable ratings.  The Veteran's combined service-connected disability rating was 100 percent from October 28, 2009 under the provisions of 38 C.F.R. § 4.30 (2015); 10 percent from March 1, 2010; 40 percent from October 5, 2011; 100 percent from May 20, 2013 under the provisions of 38 C.F.R. § 4.30; 60 percent from August 1, 2013; and 80 percent from October 1, 2014.  38 C.F.R. § 4.25 (2015).  

Evidence of record detailed that the Veteran retired from work as a letter carrier at the post office in 2012.

In a December 2009 VA joints examination report, the Veteran indicated that he was currently employed as a letter carrier with the United States Postal Service (USPS).  He was on temporary leave due to his recent knee surgery, scheduled to go back to work in January, and unsure if he would be able to go back to work on a full time basis.  He reported that if he was not able to work an eight hour day then he would be laid off.

The Veteran applied for disability retirement in July 2011.  In a June 2012 statement, the Office of Personnel Management (OPM) indicated that the Veteran was disabled due to degenerative joint disease of the left knee and partial lateral meniscus micro fracture in lateral tibia plateau for his position as a letter carrier.

In a July 2013 VA examination report, the examiner diagnosed left knee osteoarthritis, left meniscectomy residuals, and chronic anterior cruciate ligament (ACL) deficiency, indicating that those conditions impacted the Veteran's ability to work.  The examiner opined that the Veteran was no longer able to maintain physical employment consistent with his educational and occupational experience.  It was indicated that the Veteran's knee disability precluded his employment as a mail carrier.  The examiner noted that even when not working his route, the Veteran's duties at the post office required that he lift and carry loads that he would no longer be able to manage at his current level of disability due to chronic knee pain.  However, the examiner specifically noted that there were no functional limitations for sedentary employment. 

In a December 2013 VA examination report, the Veteran was noted to present with mild to moderate occupational and social impairment due to depressive disorder, not otherwise specified (NOS) and mild to moderate occupational and social impairment due to anxiety disorder, NOS.  It was indicated that the Veteran had retired in June 2012 after working as a letter carrier for the USPS for 21 years.

In VA examination reports dated in December 2014, the examiner noted that diagnosed PTSD and unspecified depressive disorder caused occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  It was further indicated that the Veteran's erectile dysfunction did not impact his ability to work.

Additional VA examination reports dated in August 2015 noted that Veteran's service-connected scars did not impact his ability to work.  However, another examiner indicated that the Veteran's service-connected left knee disability impacted his or her ability to perform certain types of occupational tasks.  It was noted that the Veteran would be unable to tolerate prolonged walking, standing, or sitting. The examiner commented that the Veteran would require a position that would allow for regular and frequent changes in position, like sitting and standing, and work breaks.  The examiner reiterated that the Veteran was medically retired from his previous position, as a postal carrier, due to inability to perform his duties, due to chronic knee pain.

Based on a cumulative review of the record, the Board finds that the evidence of record contains insufficient information to make an adequate determination as to whether the Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation.  As such, the Board finds that a remand is warranted in order to afford the Veteran a VA examination.  Littke v. Derwinski, 1 Vet. App. 90, 93 (1990).

In addition, as development of evidence concerning the Veteran's employability is incomplete, the Board finds the issue concerning an increased evaluation for service-connected left knee lateral meniscus tear with degenerative joint disease and lateral compartment post arthroscopies to be intertwined with the TDIU issue herein.  Brambley v. Principi, 17 Vet. App. 20, 24 (2003); see also Harris v. Derwinski, 1 Vet. App. 180 (1991).

Regarding the claims for entitlement to service connection for lumbar spine and bilateral hip disorders, the Veteran has asserted that these disorders are secondary to altered gait caused by his service-connected left knee disability.  

In March 2012 VA examination reports, the Veteran complained of chronic gait alteration due to left knee.  With radiology reports pending, the examiner diagnosed lumbar spine degenerative disc disease and noted that private treatment records documented onset of low back problems following left knee surgery in 2009.  The examiner also diagnosed bilateral hip degenerative joint disease.  The examiner then opined that the claimed condition was "at least as likely as not" proximately due to or the result of the Veteran's service-connected condition.  In the cited rationale, the examiner noted that the Veteran had chronic stance and gait alteration favoring his service-connected left knee.

In a September 2012 VA medical opinion, another examiner noted review of the entire record, including completed radiology reports.  The examiner highlighted that without any joint abnormalities of either hip, it was "not likely" that the Veteran had any hip joint affection that was caused by the left knee degenerative lateral meniscus tear.  Radiographs of the lumbar spine were noted to show a normal spine with the exception of L5-S1 posterior facet arthritis, which the examiner noted was a normal variant of aging.  After reviewing gait alteration literature, the examiner opined that it was "not likely" that the Veteran's spine condition was associated with his left knee degenerative lateral meniscus tear.  It was noted that gait literature detailed that humans changed gait patterns due to a painful joint and that the surrounding soft tissues and adjacent joints took up the stresses due to an affected joint's involvement, but that no stresses are transmitted beyond the next adjacent joint.  Thus, the examiner concluded that changes of the Veteran's bony spine reflected the normal condition of aging and not a condition of transmitted stress.  The examiner further opined that with the hip joints showing no evidence of any changes of arthritis or other conditions, it was "not likely" that the Veteran had any hip changes associated with the knee condition.

A March 2013 statement, a private physician, M. A. S., M.D., indicated that it was not possible for to determine at that time if the Veteran's lumbar spondylolysis was "congenital or acquired".

Based on the foregoing, a remand is required to afford the Veteran an additional VA examination and medical opinion to clarify whether his claimed lumbar spine and bilateral hip disorders were caused by or aggravated by his service-connected left knee disability.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Evidence of record reflects that the Veteran sought VA medical treatment for his service-connected disabilities as well as his claimed lumbar spine and bilateral hip disorders from the Columbia VA Medical Center (VAMC) and Charleston VAMC.  As evidence of record only includes treatment records dated up to August 2015 from those facilities, all pertinent VA treatment records should be obtained and properly associated with the record.  See 38 U.S.C.A. § 5103A(c) (West 2015); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (finding that VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims that has not already been associated with the record.  Regardless of his response, the RO must obtain all outstanding records relevant to the claims being remanded, to include VA treatment records from Columbia VAMC and Charleston VAMC from August 2015 to the present.    

All attempts to secure this evidence must be documented in the record by the RO.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  If the RO is unable to secure any of the identified records, the RO must notify the Veteran and his representative and (a) identify the information the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain that information; (c) describe any further action to be taken by the RO with respect to the claims; and (d) that the Veteran is ultimately responsible for providing information.  The Veteran and his representative must then be given an opportunity to respond.

2.  The Veteran must be afforded a VA examination from an appropriate physician, to ascertain whether the lumbar spine and/or bilateral hips disorder is related to his service-connected left knee disability.  The electronic claims file must be made available to the examiner, and the examiner must specify in the report that the electronic claims file has been reviewed.  The examiner must perform any test or studies deemed necessary for accurate assessment.

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether any currently or previously diagnosed lumbar spine or bilateral hip disorder was caused by or aggravated by the Veteran's service-connected left knee disability.  The examiner must acknowledge and discuss the findings in the March 2012 VA examination report, September 2012 VA medical opinion, and the March 2013 private physician statement.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

3.  Thereafter, a VA medical examination must be obtained to determine whether the functional effects of the Veteran's service-connected disabilities, alone or acting in concert, preclude him from securing and following substantially gainful employment, consistent with his education and occupational expertise.  The electronic claims file must be made available to the examiner, and the examiner must specify in the report that the electronic claims file has been reviewed.  The examiner must also elicit from the Veteran and record for clinical purposes a full work and educational history. 

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether the functional effects of the Veteran's service-connected disabilities, acting alone or in concert, prevented him from obtaining or retaining employment consistent with his education and occupational experience, irrespective of his age and any nonservice-connected disorders, for the time period from October 2009 to the present.  The examiner must acknowledge and discuss the findings in the June 2012 OPM statement as well as the VA examination reports dated in December 2009, July 2013, December 2013, December 2014, and August 2015.  

The VA examiner must address the extent of functional and industrial impairment due to the Veteran's service-connected disorders.  The examiner must furnish a full description of the effects of the service-connected disorders on the Veteran's ordinary activities, which include employment.  This description may include an opinion on such questions as whether the Veteran's service-connected disorders preclude standing for extended periods, lifting more than a certain weight, sitting for eight hours a day, performing other specific tasks, etc.

A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

4.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's electronic claims file that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the Veteran's electronic claims file demonstrating any notice that was sent was returned as undeliverable.

5.  After the development requested has been completed, the RO must review all development actions and any examination report to ensure that they are in complete compliance with the directives of this Remand.  If any development action or examination is deficient in any manner, the RO must implement corrective procedures at once.

6.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the RO must re-adjudicate the Veteran's claims that are currently on appeal.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After he has had an adequate opportunity to respond the appeal must be returned to the Board for further appellate review.  

7.  This appeal has been advanced on the Board's docket.  Expedited handling is required.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

